                IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF WISCONSIN
                             GREEN BAY DIVISION



ANDREW L. COLBORN,

                       Plaintiff,

       vs.                                       Civil No.: 19-CV-484

NETFLIX, INC.; CHROME MEDIA LLC,
F/K/A SYNTHESIS FILMS LLC; LAURA
RICCIARDI; AND MOIRA DEMOS,

                       Defendants.



                           RULE 7.1 DISCLOSURE STATEMENT

       The undersigned, counsel of record for Putative Defendants Netflix, Inc.; Chrome Media

LLC; Laura Ricciardi; and Moira Demos, furnishes the following list in compliance with Civil

L.R. 7.1 and Fed. R. Civ. P. 7.1:

       1.      Putative Defendant Netflix, Inc. is a publicly traded corporation that does not

have a parent corporation, any subsidiaries (other than wholly owned subsidiaries), or affiliates

that have issued shares of ownership to the public. No publicly held corporation beneficially

owns 10 percent or more of Netflix’s stock.

       2.      Putative Defendant Chrome Media LLC, is a privately held limited liability

company that does not have a parent corporation, and no publicly held corporation owns 10

percent or more of its stock.

       3.      Attorneys for the law firms of Godfrey & Kahn, S.C. and Ballard Spahr, LLP will

appear for the above-named parties in this Court.




            Case 1:19-cv-00484-WCG Filed 04/03/19 Page 1 of 3 Document 2
       These representations are made in order that judges of this Court may determine the need

for recusal.

Dated: April 3, 2019.                      Respectfully submitted,


                                            s/ James A. Friedman
                                           James A. Friedman, SBN 1020756
                                           Godfrey & Kahn, S.C.
                                           One East Main Street
                                           Suite 500
                                           Madison, WI 53703-3300
                                           T: (608) 284-2617
                                           F. (608) 257-0609
                                           jfriedman@gklaw.com

                                           Lee Levine
                                           Matthew E. Kelley
                                           Ballard Spahr LLP
                                           1909 K Street, NW, Suite 1200
                                           Washington, D.C. 20006-1157
                                           T: (202) 508-1110
                                           F: (202) 661-2299
                                           levinel@ballardspahr.com
                                           kelleym@ballardspahr.com

                                           Leita Walker
                                           Ballard Spahr LLP
                                           2000 IDS Center, 80 South 8th Street
                                           Minneapolis, MN 55402-2119
                                           T: (612) 371-6222
                                           F: (612) 371-3207
                                           walkerl@ballardspahr.com

                                           Counsel for Putative Defendants Netflix, Inc.;
                                           Chrome Media LLC; Laura Ricciardi; and
                                           Moira Demos

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of April, 2019, I electronically filed the foregoing

Rule 7.1 Disclosure Statement with the Clerk of Court using the CM/ECF system, and provided

copies via electronic mail and U.S. mail to the following counsel of record:



                                       2
          Case 1:19-cv-00484-WCG Filed 04/03/19 Page 2 of 3 Document 2
                      George Burnett
                      Law Firm of Conway, Olejniczak & Jerry, S.C.
                      231 South Adams Street
                      Green Bay, WI 54305-3200
                      GB@lcojlaw.com

                      Michael C. Griesbach
                      Griesbach Law Offices, LLC
                      P.O. Box 2047
                      Manitowoc, WI 54221-2047
                      attymgriesbach@gmail.com

                      April Rockstead Barker
                      Schott, Bublitz & Engel, S.C.
                      640 West Moreland Boulevard
                      Waukesha, WI 53188-2433
                      abarker@sbe-law.com

                      Counsel for Plaintiff Andrew L. Colborn



                                           /s/ James A. Friedman
                                           James A. Friedman
20424469.1




                                          3
             Case 1:19-cv-00484-WCG Filed 04/03/19 Page 3 of 3 Document 2
